Name: COMMISSION REGULATION (EC) No 208/97 of 3 February 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 4. 2. 97 EN Official Journal of the European Communities No L 33/9 COMMISSION REGULATION (EC) No 208/97 of 3 February 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 4 February 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 February 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66. (2) OJ No L 325, 14. 12. 1996, p. 5. (3) OJ No L 387, 31 . 12. 1992, p. 1 . (4 OJ No L 22, 31 . 1 . 1995, p. 1 . No L 33/ 10 EN Official Journal of the European Communities 4. 2. 97 ANNEX to the Commission Regulation of 3 February 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code (') value 0702 00 15 204 45,8 212 114,3 624 251,4 999 137,2 0707 00 10 053 186,8 068 81,2 999 134,0 0709 10 10 220 167,0 999 167,0 0709 90 73 052 119,1 204 118,8 628 130,2 999 122,7 0805 10 01 , 0805 10 05, 0805 10 09 052 36,2 204 39,5 212 44,4 220 32,8 448 38,5 600 59,0 624 56,9 999 43,9 805 20 1 1 204 70,4 999 70,4 0805 20 13, 0805 20 15, 0805 20 17, 0805 20 19 052 66,0 204 92,9 400 95,8 464 117,0 624 78,4 662 56,8 999 84,5 0805 30 20 052 74,7 528 64,8 600 77,5 999 72,3 0808 10 51 , 0808 10 53, 0808 10 59 052 62,3 060 58,4 064 45,3 068 36,3 400 85,9 404 98,7 720 47,8 728 104,6 999 67,4 0808 20 31 052 136,2 064 51,7 400 114,9 624 74,5 999 94,3 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code '999' stands for 'of other origin'.